Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2018

                                      No. 04-18-00344-CV

                                      John B. URBAHNS,
                                           Appellant

                                                v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding

                                         ORDER
        Appellant’s reply brief was due on December 27, 2018. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed first motion for an extension of time to file the
reply brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on January 10, 2019.
See id. R. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court